DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 10/16/2019 has/have been considered. The submission(s) is/are in compliance with the provisions of 37 CFR § 1.97.


Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1. Claim(s) 1-8, 12-14, 16-20 and 22 is/are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by EP. Patent Publication No. 2298539 to Menchik et al. (hereinafter “Menchik”).
With respect to claim 1, Menchik discloses A print supply (180), the print supply containing a print material and to connect to a printing device (140) to provide the print material to the printing device, comprising: a container (FIG. 1 and 2) to maintain the print material; an integrated circuit (225) coupled to the box to interface electrically with the printing device; a load cell (230) communicatively coupled to the integrated circuit to detect a weight of the print liquid supply ([0030]-[0031]).
With respect to claim 2, Menchik discloses comprising a memory device to receive data describing the weight of the print supply ([0035]-[0037]).
With respect to claim 3, Menchik discloses wherein the memory device receives and stores data describing a transfer of print material to the printing device ([0035]-[0037]).
With respect to claim 4, Menchik discloses wherein the memory device comprises calibration data to calibrate a weight of print material within the print supply ([0035]-[0037]).
With respect to claim 5, Menchik discloses wherein the calibration data includes an error associated with the load cell ([0035]-[0037]).
With respect to claim 6, Menchik discloses comprising a processor to: cross-referencing the value of the weight of the print material within the print supply with a look-up table to determine a volumetric value; and compare the volumetric value to an initial volumetric value stored on the memory device ([0035]-[0037]).
With respect to claim 7, Menchik discloses A method of determining a volume of print material within a supply, comprising: detecting ([0045]) the supply at a port of a printing device; with a processor, reading ([0030]) a volumetric value of print material within the supply saved on an integrated circuit coupled to the supply; conducting ([0023], [0033]) a print material transfer process comprising drawing print material from the supply to an internal reservoir in the printing device; measuring ([0030], [0031], [0043]) a level of print material within the internal reservoir during the transfer process; reporting ([0026], [0030], [0035] - [0037]) a detected change in a load cell value at an interface between the port and printing device; and validating ([0035] - [0037]) a reported print material transfer to the internal reservoir.
With respect to claim 8, Menchik discloses wherein validating the reported print material transfer comprises subtracting the volumetric value of print material within the supply saved on an integrated circuit from a change in volume of print material within the internal reservoir to get a volume comparison value ([0026], [0030], [0035] - [0037]).
With respect to claim 12, Menchik discloses A printing device (140), comprising: a print material port ([0023]); a load cell (180) coupled to the print material port to detect a weight of a supply ([0030]); an internal reservoir (150); and a processor (110) to detect an amount of print material transferred to the internal reservoir and compare it to the detected weight of the supply ([0030]-[0031]).
With respect to claim 13, Menchik discloses wherein the amount of print material transferred to the internal reservoir is detected using a continuous print material level gauge ([0031]).
With respect to claim 14, Menchik discloses wherein the processor determines, based on an initial print material level within the supply, whether to write, or record, or cause to be recorded an updated print material quantity value to an integrated circuit of the supply ([0036]).
With respect to claim 16, Menchik discloses A print system (100), comprising: a printing device (140); a print supply (180) to be hung from a print material interface of the printing device; and a load cell (185) to detect a weight of the print supply ([0030]-[0031]); and a processor (110), based on a detected weight of the print supply by the load cell, determine a quantity of print material within the print supply([0030]-[0031]).
With respect to claim 17, Menchik discloses wherein determining the quantity of print material within the print supply is done before, during, and/or after a print material transfer process from the print supply to the printing device ([0026], [0030]-[0031], [0035] - [0037]).
With respect to claim 18, Menchik discloses wherein the print material interface includes a vertical channel to receive print material from the print supply to the printing device ([0026], [0030]-[0031], [0035] - [0037]).

With respect to claim 19, Menchik discloses wherein the amount of print material transferred to the printing device is detected using a continuous print material level gauge ([0031]).
With respect to claim 20, Menchik discloses wherein the processor determines, based on an initial print material level within the print supply, whether to write, or record, or cause to be recorded an updated print material quantity value to an integrated circuit of the supply ([0036]).
With respect to claim 22, Menchik discloses wherein the print supply comprises an integrated circuit to receive a value descriptive of the determined quantity of print material within the print supply ([0036]).


Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1. Claim(s) 9-11 is/are rejected under 35 U.S.C. § 103 as being unpatentable over EP. Patent Publication No. 2298539 to Menchik et al. (hereinafter “Menchik”) in view of JP. Patent Publication No. 2007112033 to Takahashi (hereinafter “Takahashi”).
With respect to claim 9, Menchik discloses the load cell
However, Menchik fails to specifically disclose:
when the load cell value is less than the volume comparison value, presenting a warning indicating a leak in the supply.
Takahashi discloses:
when the load cell value is less than the volume comparison value, presenting a warning indicating a leak in the supply ([0013]-[0016], [0046]-[0048]).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to present a warning indicating a leak in the supply as disclosed by Takahashi with the method/apparatus of Menchik. The motivation for doing so would have been to improve control and function  ([0013]-[0016], [0046]-[0048] of Takahashi).
With respect to claim 10, Menchik in view of Takahashi discloses when the load cell value is greater than the volume comparison value or recorded weight, presenting a warning indicating the supply is defective([0013]-[0016], [0046]-[0048]).
With respect to claim 11, Menchik in view of Takahashi when the load cell value is equal to the volume comparison value, updating the volumetric value of print material within the supply saved on an integrated circuit ([0013]-[0016], [0046]-[0048]).


2. Claim(s) 15 and 21 is/are rejected under 35 U.S.C. § 103 as being unpatentable over EP. Patent Publication No. 2298539 to Menchik et al. (hereinafter “Menchik”) in view of U.S. Patent No. 6929343 to Farr et al. (hereinafter “Farr”).
With respect to claim 15, Menchik discloses the printing device.
However, Menchik fails to specifically disclose:
further comprising a look up table wherein the processor cross-references the detected weight of the supply with a quantity value of print material in the supply.
Farr discloses:
further comprising a look up table wherein the processor cross-references the detected weight of the supply with a quantity value of print material in the supply (Col. 3-4 lin. 55-9, Col. 6 lin 38-58, Col. 7 lin 31-39, Col. 8-10 lin 17-22, FIG.s 6 and 8).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a look up table wherein the processor cross-references the detected weight of the supply with a quantity value of print material in the supply as disclosed by Farr with the method/apparatus of Menchik. The motivation for doing so would have been to improve control and efficiency.  (Col. 8-10 lin 17-22 of Farr).
With respect to claim 21, Menchik in view of Farr discloses further comprising a look up table wherein the processor cross-references the detected weight of the supply with a quantity value of print material in the supply (Col. 3-4 lin. 55-9, Col. 6 lin 38-58, Col. 7 lin 31-39, Col. 8-10 lin 17-22, FIG.s 6 and 8).


3. Claim(s) 23 and 24 is/are rejected under 35 U.S.C. § 103 as being unpatentable over EP. Patent Publication No. 2298539 to Menchik et al. (hereinafter “Menchik”) in view of EP. Patent Publication No. 1745932 to Lyman (hereinafter “Lyman”).
With respect to clam 23, Menchik discloses the integrated circuit.
However, Menchik fails to specifically disclose:
wherein the integrated circuit maintains authentication data to authenticate the print supply with the printing device.
Lyman discloses:
wherein the integrated circuit maintains authentication data to authenticate the print supply with the printing device ([0030], [0058]-[0059]).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the integrated circuit maintains authentication data as disclosed by Lyman with the method/apparatus of Menchik. The motivation for doing so would have been to improve security and function.  ([0030], [0058]-[0059] of Lyman).
With respect to claim 24, Menchik in view of Lyman discloses wherein the authentication data prevents tampering of data maintained on the integrated circuit ([0030], [0058]-[0059]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley W Thies whose telephone number is (571)270-5667.  The examiner can normally be reached on M-F 9:30 am -6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY W THIES/Primary Examiner, Art Unit 2853